Title: From Thomas Jefferson to United States Senate, 31 January 1805
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the United States 
                     
                     Jan. 31. 1805.
                  
                  According to the desire expressed in your resolution of the 28th. instant, I now communicate a report of the Secretary of State with documents relative to complaints against arming the merchant ships & vessels of the US. & the conduct of the captains and crews of such as have been armed.
                  
                     Th: Jefferson 
                     
                  
               